Upon consideration of the Petition for Reinstatement filed by David N. Honick, Bar Counsel's response thereto, and upon good cause shown, it is this 21st day of November, 2016,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it hereby is, GRANTED, and that David N. Honick is hereby reinstated to the practice of law in this State; and it is further
ORDERED, that the Clerk of this Court shall replace the name of David N. Honick upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.